DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 2 and 11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lee et al. (US 9,287,374).
	In re claim 1, Lee et al., in annotated Fig. 3a and corresponding text, teach a semiconductor device, comprising
*	an element isolation region 125;
*	a first active region 105 that is bounded by the element isolation region 125 and extends in a first direction D1, wherein the first active region 105 includes a first part 105-1 and a second part 105-2, each disposed at a first level, and a third part 105-3 disposed at a second level located in a third direction D3 above the first level; and
*	a gate electrode 140 disposed inside each of the element isolation region 125 (i.e. 140c and 140d are disposed inside 125) and the first active region 105 (i.e. 140a and 140b are disposed inside 105) and that extends in a second direction D2 that differs from the first direction D1,
	wherein the third direction D3 is perpendicular to a plane defined by the first direction D1 and the second direction D2,
	wherein the second part 105-2 of the first active region 105 is spaced apart in the first direction D1 from the first part 105-1 of the first active region 105, and the third part 105-3 of the first active region 105 contacts each of the first part 105-1 and the second part 105-2 of the first active region 105, and
	wherein a first width W1 in the second direction D2 of the first part 105-1 of the first active region 105 is less than a second width W2 in the second direction D2 of the third part 105-3 of the first active region 105.

    PNG
    media_image1.png
    514
    806
    media_image1.png
    Greyscale

	In re claim 2, Lee et al., in annotated Fig. 3a and corresponding text, teach that the first active region 105 further includes a connection part 105-4 that is disposed at the first level, wherein the connection part 105-4 connects the first part 105-1 of the first active region 105 and the second part 105-2 of the first active region 105.

	In re claim 11, Lee et al., in annotated Fig. 3a and corresponding text, teach that the first part 105-1 of the first active region 105 is spaced apart in the second direction D2 from a first side wall SW1 of the third part 105-3 of the first active region 105, and wherein the second part 105-2 of the first active region 105 is spaced apart in the second direction D2 from a second side wall SW2 of the third part 105-3 opposite to the first side wall SW1 of the third part 105-3 of the first active region 105. 

Allowable Subject Matter
5.	Claims 13-17 are allowed.
6.	Claims 3-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter: the current invention is deemed to be directed to a nonobvious improvement over the invention patented in US 9,287,374.  The improvement comprises: (a) the first width in the second direction of the first part of the first active region is greater than a third width in the second direction of the connection part of the first active region (claim 3); the first active region further includes a fourth part that is disposed at a third level located below the first level and contacts each of the first part and the second part of the first active region (claim 4); a second active region that is bounded by the element isolation region and extends in the first direction, wherein the second active region is spaced apart in the second direction from the first active region; and a third active region that is bounded by the element isolation region and extends in the first direction, wherein the third active region is spaced apart in the second direction from each of the first and second active regions (claim 6); the element isolation region includes a first film, and a second film disposed inside the first film, and wherein the first film and the second film include materials that differ from each other (claim 12); a second active region that is bounded by the element isolation region and extends in the first direction, wherein the second active region is spaced apart a second direction different from the first active region wherein the second direction differs from the first direction, wherein the second active region includes a first and a second part that are disposed at the first level, and a third part disposed at the second level, wherein the second part of the first active region is spaced apart in the first direction from the first part of the first active region, and the third part of the first active region contacts each of the first part and the second part of the first active region, wherein a first width in the second direction of the clement isolation region between the first part of the first active region and the second part of the second active region is greater than a second width in the second direction of the element isolation region between the third part of the first active region and the third part of the second active region (claim 13).

Response to Arguments
8.	Applicant's arguments filed submitted on 6/13/22 have been fully considered but they are not persuasive.
	Applicant argued that Lee reference failed to teach that “the gate electrode extends in a second direction that differs from the first direction, that the third part disposed at a second level located in a third direction above the first level of the first and second parts, and that the third direction is perpendicular to a plane defined by the first direction and the second direction.”
	This is found not persuasive.  Lee reference does teach that the gate electrode 140 extends in a second direction D2 different from the first direction D1 where the first active region 105 extends.  In addition, Lee teaches that the third part 105-3 disposed at a second level located in a third direction D3 above the first level of the first and second parts 105-1 and 105-2, and that the third direction D3 is perpendicular to a plane defined by the first direction D1 and the second direction D3.  Note that the third part 105-3 is a portion of the first active region 105 which is a 3-D element (e.g. Fig. 4a and Fig 4b), meaning the first active region 105 extends in the first direction D1, the second direction D2 and the third direction D3 (refer to Figs. 4a(i) and 4a(ii)), which means that the third part 105-3 is also disposed at a second level located in a third direction D3 above the first level of the first and second parts 105-1 and 105-2 and wherein the third direction D3 is perpendicular to a plane defined by the first direction D1 and the second direction D2.
            
    PNG
    media_image2.png
    297
    611
    media_image2.png
    Greyscale

             Applicant further asserted that Lee teaches that “the gate electrodes extend in the same direction with respect to the first active region as the third part is disposed with respect to the first and second parts, namely the direction D2, whereas amended claim 1 recites that the gate electrode extends in a second direction that differs from the first direction, that the third part disposed at a second level located in a third direction above the first level of the first and second parts, and that the third direction is perpendicular to a plane defined by the first direction and the second direction.”  (Emphasis added)
	Contrary to applicant’s arguments, Lee teaches that the gate electrodes 140 extend in the second direction D2, whereas the first active region 105 extends in the first direction D1.  The third part 105-3 disposing on the first and second parts 105-1 and 105-2 does not mean that the first active region 105 extends in the second direction D2.   When looking at the entire dimension of the first active region 105, in particular the bottom portion of the 105 is longer than the top portion 105-3, the first active region 105 extends in the lateral or second direction D2. 
          
    PNG
    media_image3.png
    409
    662
    media_image3.png
    Greyscale


	For the reasons stated above, the rejection should be maintained.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
March 11, 2022



/HSIEN MING LEE/